McKennan, J.
Obviously, the just basis of apportionment of salvage among several salvors is the extqnt of the salvage service rendered by them respectively. Judged by this standard, it is difficult to see upon what ground of merit the claim of the Mary L. Cushing, for any part of the salvage allowed, can rest. It is true that the derelict schooner was fastened to her by a hawser, and in this condition they were towed to the Delaware breakwater by the steam-tug Storm King. But she was only a passive means of towage employed by the tug, and rendered no actual, effective service herself. This was altogether performed by the tug. There is no other evidence of contributory service by the ship, and I think that, is not of a character, under the circumstances, to entitle her to any part of the salvage compensation.
It was earnestly urged by the learned proctor for the appellant that the ship ought, at least, to share in the salvage, because she was taken out of her course by the tug, and thus subjected to the risk of forfeiture of her policy of insurance. Beally, the departure made from the ship’s most direct path did not involve any increase of the hazards of navigation. The deflection from a direct course was so slight, and the consequent prolongation of the voyage so inconsiderable, that both may be said to be inappreciable. Besides, when the signals of the distressed vessel were seen, the tug had good reason to apprehend that human life was in peril, and so was justified in going to her relief. But when it was found that the crew of the schooner had abandoned her, and 'that no merely humane service was needed, the tug, by attaching a hawser to her and towing her to a place of safety, may have thereby been guilty of a deviation, in its narrowest, technical sense. It may also have devolved upon itself the liabilities of the Mary L. Cushing’s insurers, and have incurred damages for a formal breach of its contract of towage; but all this did not constitute the Mary L. Cushing a salvor, and entitle her to compensation, which can be claimed in that character alone.
A decree will therefore be entered awarding the whole salvage fund to «the Storm King, dismissing the libel of L. W. Brown, master of the Mary L. Cushing, and directing that the costs of his interpleader be paid by him and his stipulator.